DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A-2. Figs. 13A and 13B; and species B-2. Fig. 14B in the reply filed on 05/24/2022 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the plurality of sets of receive antennas" in the final paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rulkov et al. (WO 2016/197008 A1, December 8, 2016, applicant submitted prior art via the IDS, hereinafter “Rulkov”).
Regarding claim 17, as best understood in light of the 35 USC 112(b) rejection stated above, Rulkov discloses a probe (“a probe 1020 for locating marker(s) implanted within tissue” [0035]; also see “Turning to FIGS. 10A-10D, an exemplary embodiment of an antenna probe 930 is shown that may be used in any of the systems and methods described elsewhere herein.” [0069]) for localization of a region within a patient's body using one or more markers implanted within the region (“The present invention is directed to implantable markers and tags, and to systems and methods for localizing such markers within a patient's body, e.g., during surgical procedures or other procedures, such as during lumpectomy procedures.” [0008]; also see Abstract), the probe comprising: 
a housing (housing 940 in Figs. 10A-10D and corresponding descriptions) comprising a distal end including a substrate (disk 964 in Figs. 10A-10D, 11, 12A-C and corresponding descriptions; also see “focused distally, i.e., towards the tissue contacted by the disk 964” [0075]) configured for placement against a surface of the region towards the markers (“towards the tissue contacted by the disk 964” [0075]; also see Fig. 10C and corresponding description); 
a transmit antenna on the substrate configured for transmitting electromagnetic signals into a patient's body (transmit antenna 960t in Figs. 10C, 11, and corresponding descriptions; also see “transmit electromagnetic signals into the patient's body” [0017]); 
a plurality of receive antennas spaced apart from one another on the substrate (receive antenna 960r in Figs. 10C, 11, and corresponding descriptions; examiner also notes that there are multiple antenna elements 962 and therefore a plurality of receive antennas as shown in Figs. 10C and 11; also see “As best seen in FIG. 12A-12C, the disk 964 includes a plurality of radial slots 966 between the antenna elements 962. Thus, the antenna elements 962 may be substantially isolated from one another” [0072]), each configured for receiving reflected signals from the patient's body (“receive reflected signals from the patient's body” [0017]); 
a light source for delivering light pulses distally from the substrate into a patient's body (“the probe 1020 includes a light transmitter, e.g., a plurality of light fibers 1038 (shown in FIG. 7), configured to transmit light pulses (represented by dashed lines 1038a in FIG. 6) into tissue contacted by the distal end 1024, e.g., into breast tissue 90, as shown in FIG. 6. The light fibers 1038 may be coupled to a light source (not shown), e.g., by coupling 1039, such that light from the light source passes through the light fibers 1038 distally from the distal end 1024 of the probe 1020.” [0060]; also see [0069]) synchronized with the electromagnetic signals whereupon the one or more markers modulate reflected signals from the one or more markers (“a passive marker 40' is shown that includes a plurality of photosensitive diodes 52' connected in series and the resulting output is coupled to a conductor loop 53.' The resulting current loop is modulated by a light trigger, e.g., using the probe 1020 similar to the marker 40, for synchronous detection. When the light triggers the photodiodes 52,' current is induced in the conductor path of the conductor loop 53,' thereby modulating the reflective characteristics of the marker 40,' e.g., changing the scattering characteristics of the marker 40.' The probe 1020 may subtract the difference between the two states of the marker 40' and use the difference for synchronous detection.” [0053]; also see [0049]); and 
a processor coupled to the plurality of sets of receive antennas configured to process the modulated reflected signals from the one or more markers (“a processor coupled to the receive antenna for locating or otherwise detecting the marker within the body based at least in part on the modulated signals reflected by the marker) to determine distance values corresponding to distances from the one or more markers to respective sets of receive antennas (“The receive antenna of the antenna portion 532 of the probe 1020 may receive the receive signals 1034R (shown in FIG. 6) [...] determining the distance from the tip of the microwave antenna probe 531 to the marker 521” [0068]; also see [0080]), and determine coordinates defining the spatial location of the one or more markers relative to the distal end (“the display 1042 may simply be a readout providing distance, angle, orientation, and/or other data based on predetermined criteria, e.g., based on the relative distance from the marker 40 to the probe 1020” [0079]; also see “Return signals 1034R may be reflected back to the receive antenna (not shown) in the probe 1020, which may then determine a spatial relationship between the marker 40 and the distal end 1024 of the probe 1020, e.g., a distance and/or orientation angle, to facilitate determining a proper direction of dissection for the surgeon.” [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rulkov as applied to claim 17 above and further in view of Hong et al. (US 2015/0049907, February 19. 2015, hereinafter “Hong”).
Regarding claim 18, Rulkov discloses the limitations of claim 17 as stated above but fails to disclose wherein the processor is configured to use trilateration based on the distances from a first marker of the one or more markers to the distal end to identify the spatial location of the first marker in three-dimensions.
However, Hong teaches, in an analogous field of endeavor (e.g. marker localization to determine spatial coordinates), wherein the processor is configured to use trilateration (“The high accuracy image matching apparatus calculates the coordinate of the feature point P indicated by the marker 210 and the ultrasonic probe 220 through a triangulation by using the distance T and two contained angles. That is, in summary, the high accuracy image matching apparatus calculates the featuring point by using the first position in a body, which is indicated by the marker and the second position in the body, which indicated by the ultrasonic probe. The high accuracy image matching apparatus calculates the feature point determined by the extension line indicated by the marker and the extension line indicated by the ultrasonic probe.” [0052]; also see [0022], [0035], [0042]) based on the distances from a first marker of the one or more markers to the distal end to identify the spatial location of the first marker in three-dimensions (“The control part 240 calculates a feature point P spaced apart from the marker 210 by the distance .sup.R.sub.PP as the crossing coordinate. For example, supposing the position of the marker 210 to be null, the control part 240 may indicates the position spaced apart from the marker 210 by the distance .sup.R.sub.PP as the feature point P. In this case, the feature point P may be expressed by (p, q, r) in a three dimensional coordinate.” [0030]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rulkov with wherein the processor is configured to use trilateration based on the distances from a first marker of the one or more markers to the distal end to identify the spatial location of the first marker in three-dimensions as taught by Hong in order to determine the coordinates in three-dimensions ([0030] of Hong).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkov as applied to claim 17 above and further in view of Druse et al. (US 2013/0006120, January 3, 2013, hereinafter “Druse”).
Regarding claim 19, Rulkov discloses the limitations of claim 17 as stated above and therefore discloses the processor further configured to determine distance values corresponding to distances from each of the plurality of markers to respective sets of receive antennas based on the modulated reflected signals, and determine coordinates defining the spatial location of the each of the plurality of markers relative to the distal end as stated above in the rejection of claim 17 above.
Rulkov is silent on wherein the processor is configured to acquire modulated reflected signals from a plurality of markers substantially simultaneously. 
However, Druse teaches, in an analogous field of endeavor (e.g. medical navigation system using markers and antennas), wherein the processor is configured to acquire modulated reflected signals from a plurality of markers substantially simultaneously (“The markers 101 to 105 can broadcast their respective beacon signals either simultaneously or sequentially. An ID for identifying the transmitting marker is preferably incorporated into the beacon signal, for example by pulsing or modulating the beacon signal or by choosing an appropriate frequency for the beacon signal. If the beacon signals are broadcast sequentially, then the markers can be identified by the time slot within which the beacon signal is broadcast.” [0085]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rulkov with wherein the processor is configured to acquire modulated reflected signals from a plurality of markers substantially simultaneously as taught by Druse in order to concurrently determine the position of multiple markers in a time saving manner.
Regarding claim 20, Rulkov discloses the limitations of claim 17 as stated above and therefore discloses the processor further configured to determine distance values corresponding to distances from each of the plurality of markers to respective sets of receive antennas based on the modulated reflected signals, and determine coordinates defining the spatial location of the each of the plurality of markers relative to the distal end as stated above in the rejection of claim 17 above.
Rulkov is silent on wherein the processor is configured to acquire modulated reflected signals from a plurality of markers sequentially.
However, Druse teaches, in an analogous field of endeavor (e.g. medical navigation system using markers and antennas), wherein the processor is configured to acquire modulated reflected signals from a plurality of markers sequentially (“The markers 101 to 105 can broadcast their respective beacon signals either simultaneously or sequentially. An ID for identifying the transmitting marker is preferably incorporated into the beacon signal, for example by pulsing or modulating the beacon signal or by choosing an appropriate frequency for the beacon signal. If the beacon signals are broadcast sequentially, then the markers can be identified by the time slot within which the beacon signal is broadcast.” [0085]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rulkov with wherein the processor is configured to acquire modulated reflected signals from a plurality of markers sequentially as taught by Druse in order to identify particular markers according to a specific time slot ([0085] of Druse).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793